DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Attention is directed to MPEP 904.01 [R-08.2012].
The breadth of the claims in the application should always be carefully noted; that is, the examiner should be fully aware of what the claims do not call for, as well as what they do require. During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111 - § 2116.01 for case law pertinent to claim analysis.


It is noted with particularity that narrowing limitations found in the specification cannot be inferred in the claims where the elements not set forth in the claims are linchpin of patentability.  In re Philips Industries v. State Stove & Mfg. Co, Inc., 186 USPQ 458 (CA6 1975).  While the claims are to be interpreted in light of the specification, it does not follow that limitations from the specification may be read into the claims.  On the contrary, claims must be interpreted as broadly as their terms reasonably allow.  See Ex parte Oetiker, 23 USPQ2d 1641 (BPAI, 1992).  In added support of this position, attention is directed to MPEP 2111 [R-11.2013], where, citing In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969),   is stated:
The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.

Additionally, attention is directed to MPEP 2111.01 [R-07.2015], wherein is stated:
II.   IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION

“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). 

Attention is also directed to MPEP 2111.02 II.  As stated herein:
II.    PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation")…  (Emphasis added)


Attention is directed to MPEP 2111.  As stated therein:
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:


The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1). (Emphasis added).


	
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As a result of amendment claim 1, the sole independent claim pending, has been amended so to specify that “the target cell is a mammalian cell”.  A review of the disclosure finds support for mammalian cell, but only in the context of it being “a patient”.  In support of this position attention is directed to page 5, lines 4-5, of the disclosure.  As stated therein:
The cell sample may be a cell obtained (isolated) from a patient, cell line, or culture thereof and the patient may be mammal including human.  (Emphasis added)

As presently worded, the claimed method has not been found to specify that the “single target cell” is limited to that of a patient.  Given such, it is unclear if the source of “a single target cell” is that of a “patient” or not, and if not, whether the claimed method encompasses not only those mammals that walk about the surface of the earth, or whether it includes mammals that swim in the oceans (e.g., whales, walrus, and seals) and/or fly (e.g., bats).
Claims 2-13 and 16-18, which depend from claim 1, fail to overcome this issue and are similarly rejected.

Claims 5-8 are indefinite with respect to just what the composition is of “phosphate buffer saline (PBS), Hank’s balanced salt solution (HBSS), or a mixture thereof, in water at a volume ratio of 90:10 to 70:30 (water volume : buffer volume)” (claim 6), or “in water at a volume ration of 85:15 to 75:25 (water volume : buffer volume)” (claim 7), or “in water at a volume ratio of 82:18 to 78”22 (water volume : buffer volume)” (claim 8).

It is noted that phosphate buffer saline (PBS) and Hank’s balanced salt solution (HBSS) are not defined in any of the claims as to just what their chemical composition is.  It is also noted that a review of the disclosure fails to find where the two buffers have been defined.  It is further noted that both PBS and HBSS are recognized in the art as having different formulations.  In support of this position attention is directed to  US 4,530,784 (Rosenberg), which teaches at column 4, Table 1, a formulation of PBS.  As stated therein:


    PNG
    media_image2.png
    129
    430
    media_image2.png
    Greyscale


Attention is also directed to US 5,521,061 (Bresser et al.), where at column 9, lines 34-36, teaches:
1x PBS was phosphate-buffered saline and had the formula, 0.136M NaCl, 0.003M KCl, 0.008M Na2 HPO4.7H2O, 0.001M KH2 PO4.

As is evidenced above, PBS can be prepared with differing concentrations of reactants/components.
Attention is also directed to the advertisement from ThermoFisher Scientific for “Balanced Salt Solutions”.   As seen at page 2, as it relates to a comparison between “HBSS and EBSS”:
These buffers also come in a variety of formulations, including with or without calcium/magnesium and with or without phenol red, so you may choose the appropriate buffer depending on your application.  (Emphasis added)

As evidenced above, both PBS and HBSS are recognized in the art as coming in a variety of different formulations.  The disclosure of the subject application has not been found to specify just which formulation is to be used for ach of the identified buffers, much less specify the final concentration of the components of the buffers when used as a mixture.  Given such, it is not readily apparent as to just which versions of PBS, HBSS, and “mixture[s] thereof” are encompassed by the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Standard for Obviousness.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Attention is directed to In re Jung, 98 USPQ2d 1174, 1178 (Fed. Cir. 2011) wherein is stated:
There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement. “[Section 132] does not mandate that in order to establish prima facie anticipation, the PTO must explicitly preempt every possible response to a section 102 rejection. Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence.” Chester, 906 F.2d at 1578 (internal citation omitted). As discussed above, all that is required of the office to meet its prima facie burden of production is to set forth the statutory basis of the rejection and the  reference or references relied upon in a sufficiently articulate and informative manner as to meet the notice requirement of § 132. As the statute itself instructs, the examiner must “notify the applicant,” “stating the reasons for such rejection,” “together with such information and references as may be useful in judging the propriety of continuing prosecution of his application.” 35 U.S.C. § 132. 


Attention is directed to the decision in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007):
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

 It is further noted that prior art is not limited to the four corners of the documentary prior art being applied.  Prior art includes both the specialized understanding of one of ordinary skill in the art, and the common understanding of the layman.  It includes “background knowledge possessed by a person having ordinary skill in the art. . . [A] court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1396.
Suggestion, teaching or motivation does not have to be explicit and “may be found in any number of sources, including common knowledge, the prior art as a whole or the nature of the problem itself’” Pfizer, Inc. v. Apotex, Inc. 480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) citing Dystar Textilfarben GMBH v. C. H. Patrick Co., 464 F.3d 1356 (Fed. Cir. 2006).

Admissions as Prior Art.
Attention is directed to MPEP 706.02 [R-07.2015]:
III.   RELIANCE ON ADMITTED PRIOR ART IN SUPPORT OF REJECTION
A statement by an applicant in the specification or made during prosecution identifying the work of another as “prior art” is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int’l Corp. v. R.A. Jones & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988). See MPEP § 2129 for discussion on admissions as prior art. Where the admitted prior art anticipates the claim but does not qualify as prior art under any of the paragraphs of 35 U.S.C. 102, the claim may be rejected as being anticipated by the admitted prior art without citing to 35 U.S.C. 102. 


Attention is directed to MPEP 2129 [R-08.2012], Admissions as Prior Art, which states in part:
I. ADMISSIONS BY APPLICANT CONSTITUTE PRIOR ART
A statement by an applicant in the specification or made during prosecution identifying the work of another as “prior art” is an admission **>which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int’l Corp. v. R.A. Jones & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988).

Attention is also directed to Ex parte Shirley, (BPAI, 2009) Appeal No. 2009002352, which, at pages 21 and 26, states:
The Specification’s omission of the term “prior art” and inclusion of the prior-art disclaimer may initially appear to indicate that Appellants do not consider the single-step soft bake process to constitute prior art. To place these latter, contraindicative factors into the proper context though, we note that patent-application drafters regularly endeavor to avoid the indiscriminate or imprudent use of the descriptive label, “prior art.” See Riverwood Intern. Corp. v. R.A. Jones & Co., Inc., 324 F.3d 1346, 1354 (Fed. Cir. 2003) (citing In re Fout, 675 F.2d 297, 300 (CCPA 1982)) for the proposition that “section 102 is not the only source of … prior art. Valid prior art may be created by the admissions of the parties”); In re Nomiya, 509 F.2d 566, 571 (CCPA 1975) (holding that an Applicant’s labeling of certain figures as “prior art,” ipsissimis verbis, constituted an admission that the pictured subject matter was prior art relative to Applicant’s invention); MPEP § 21294 (instructing that “the examiner must determine whether the subject matter identified as ‘prior art’ is applicant’s own work, or the work of another. In the absence of another credible explanation, examiners should treat such subject matter as the work of another”).

***

The Specification’s omission of the term “prior art” and inclusion of the boilerplate prior-art disclaimer do not change our conclusion. In view of the record as a whole, these factors are ineffective in shielding Appellants from having their prior-art admissions treated as such.

Claims 1, 2, 12, 16, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0263783 A1 (Messmer) in view of US 2014/0294963 A1 (Dorfman et al.) and US 6,797,483 B1 (Itoh et al.).
Messmer, in paragraph [0177], teaches of generating a suspension of single cells and causing single cell to bind to magnetic bead.  As stated therein:
The lymph nodes will be treated with collagenase to create single cell suspensions, and the MHC-class II+ antigen presenting cells (including DCs and B cells) will be isolated by magnetic bead separation.  (Emphasis added)

While Messmer teaches isolation of single cells as a result of antigens on the cell’s surface in combination with magnetic beads, they have not been found to teach additional parts of claim 1.

Dorfman et al., at page 66, left column, paragraphs [0799] – [0807], teach lysis of cells and centrifugation of the lysate and recovering the pellet that comprises the nucleus of the cell and isolating the DNA found therein.
The above showing is deemed to meet additional parts of claim 1.  

While Dorfman et al., teach isolation of DNA, they have not been found to teach isolation of RNA from the liquid portion.

Itoh et al., at column 45, lines 41-47, teaches using centrifugation to isolate aqueous fraction which comprises RNA.  As stated therein:
First, ATDC5 cells collected from each stage of the differentiation model incubation system were lysed in a homogeneous liquid ISOGEN (Nippon Gene Co., Ltd.) containing phenol and guanidine thiocyanate, and chloroform was added to the lysate. By centrifugation, the aqueous fraction containing RNA was acquired and isopropanol was further added thereto. The mixture was agitated, again centrifuged and precipitated to obtain the purified total RNAs.  (Emphasis added)

As evidenced above, no filter was used.  Such is deemed to meet a limitation of claim 16.
The above showing is deemed to fairly suggest additional limitations of claim 1 as well as limitations of claims 12, 17 and 18.

In view of the above showing, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the method of Messmer whereby single cells were then processed so to isolate both DNA from a nuclear pellet as well as RNA from an aqueous layer for as shown above, great interest exists in being able to analyze both DNA and RNA found in individual cells.  In view of the well-developed state of the art, and the commonality of using centrifugation to separate RNA from DNA, said ordinary artisan would have been amply motivated and would have had a most reasonable expectation for success.

In view of the above analysis and in the absence of convincing evidence to the contrary, claims   1, 2, 12, 16, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0263783 A1 (Messmer) in view of US 2014/0294963 A1 (Dorfman et al.) and US 6,797,483 B1 (Itoh et al.).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0263783 A1 (Messmer) in view of US 2014/0294963 A1 (Dorfman et al.) and US 6,797,483 B1 (Itoh et al.) as applied to claims 1, 2, 12, 16, 17, and 18 above, and further in view of US 2014/0369973 A1 (Bernstein et al.).

See above for the basis of the rejection as it pertains to the teachings of Messmer, Dorfman et al., and Itoh et al.

Bernstein et al., at paragraph [0243], teach:
In a preferred embodiment, the CD34.sup.+ cells are enriched using a monoclonal antibody to CD34, which antibody is conjugated to a magnetic bead, and a magnetic cell separation device to separate out the CD34.sup.+ cells.  (Emphasis added)

Bernstein et al., at paragraph [0262], teach:
[0262] The solid phase surface on which a Notch agonist is immobilized can be any surface known in the art, e.g., the inside surface of a cell culture dish, flask, or container, or the surface of a bead, etc. The immobilization of a Notch agonist on the solid surface can be by any method known in the art, and can be covalent or noncovalent, by adsorption or cross-linking, etc. In a specific embodiment, an antibody to the fusion partner of an extracellular domain of a Notch ligand (e.g., a Delta or a Serrate protein, or a Notch-binding portion thereof) can be bound (e.g., covalently) to the solid phase surface, and then immunospecifically bound to the fusion partner.  (Emphasis added)
The above showing is deemed to fairly suggest limitations of claims 2-4.

In view of the above showing, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used “any method known in the art” for immobilizing/linking an antagonist, e.g., antibody, to the target cells (applicant’s “targeting material”) to a bead, e.g., a magnetic bead, for to do so would have expedited the development of critical components to the method of isolating single cells by the methods of Messmer and Dorfman et al.
In view of the explicit teaching that “The immobilization of a Notch agonist on the solid surface can be by any method known in the art”, said ordinary artisan would have been amply motivated to have used such known methods and would have had a most reasonable expectation of success.

In view of the above analysis and in the absence of convincing evidence the contrary, claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0263783 A1 (Messmer) in view of US 2014/0294963 A1 (Dorfman et al.) and US 6,797,483 B1 (Itoh et al.) as applied to claims 1, 2, 12, 16, 17, and 18 above, and further in view of US 2014/0369973 A1 (Bernstein et al.).

Claims 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0263783 A1 (Messmer) in view of US 2014/0294963 A1 (Dorfman et al.) and US 6,797,483 B1 (Itoh et al.) as applied to claims 1, 2, 12, and 16-18 above, and further in view of US 6,168,941 (Liu et al.), applicant’s admissions, and US 2014/0242581 A1 (Johnson).
See above for the basis of the rejection as it pertains to the teachings of Messmer, Dorfman et al., and Itoh et al.

Neither Messmer, Dorfman et al., nor Itoh et al., have been found to teach the limitations of claims 5-11.


Liu et al., at column 13, lines 15-21, teach use of a lysis buffer that comprises detergents. As stated therein:
In chemical harvesting, chemicals, usually detergents, are added to the culture to lyse the cells and release cellular components and the adenoviral vectors. Chemical techniques include the use of cell lysis solutions or lysis buffers, examples of which are Triton X-100 in PBS solution, Tris-HCl based lysing solutions, and polysorbate 80/Bicaine buffers.

The above showing is deemed to fairly suggest limitations of claims 5-9.
While Liu et al., teach using the detergent Triton X-100 in PBS, they do not specify the chemical/detergent.

Applicant, at page 10, first full paragraph, states:
The cationic surfactant may comprise dodecyl trimethyl ammonium bromide,
dodecyl trimethyl ammonium chloride, cetyl trimethyl ammonium bromide, and the
anionic surfactant may comprise sodium dodecyl sulfate (SDS), sodium cholic acid,
sodium dodecyl cholic acid, sodium N-lauroyl sarcosinate, and the non-ionic
surfactant may comprise polyoxyethylene octylphenylether (for example, Triton X-
100), polysorbate (for example, polyoxyethylenesorbitanmonolaurate (Tween20),
polyoxyethylenesorbitanmonooleate (Tween80)), n-octyl-P-D-glucoside, n-octyl-PD-
glucopyranoside, n-octyl thio-P-D-thio glucopyranoside, octyl phenyl-ethoxy
ethanol (for example, Nonidet P-40 (NP40)), polyethyleme-lauryl ester (for example,
Brij35), polyethylene-glycol hexadecyl-ester (for example, Brij58), and the
ampholytic surfactant may comprise 3-[(3-Cholamidopropyl)dimethylammonio ]-1-
propanesulfonate (CHAPS), phosphatidylethanolamine. In a specific embodiment,
with regard to the effect on the nucleic acid, the surfactant may be at least one
selected from the group consisting of polyoxyethylene octylphenylether (for example,
Triton X-100), polysorbate (for example, polyoxyethylenesorbitanmonolaurate
(Tween20), polyoxyethylenesorbitanmonooleate (Tween80)), and 3-[(3-
Cholamidopropy l)dimethy lammonio ]-1-propanesulfonate. (Emphasis added)

As evidenced above, applicant has admitted that the product sold under the trademark of TRITON X-100 is polyoxyethylene octylphenylether.
In view of the above showing, the aspect of using the detergent polyoxyethylene octylphenylether was known in the art at the time of filing.  One would have been motivated to use known detergents for the same purpose- lyse cells.

While Liu et al., teach using the detergent Triton X-100 in PBS as a lysis buffer, they do not teach its concentration.

Johnson, at paragraph [0120], teach using a hypotonic lysis buffer that comprises “0.2% Triton X-100”.

The above showing is deemed to fairly suggest limitations of claims 9-11.



In view of the above showing, it would have been obvious to one of ordinary skill in the art at the time of filing to have modified the method of Messmer, Dorfman et al., and Itoh et al., whereby the hypotonic lysis buffer comprised 0.2% polyoxyethylene octylphenylether (Triton X-100) as such was already known and had been used for just such a purpose.  In view of the well-developed state of the art, said ordinary artisan would have been amply motivated and would have has a most reasonable expectation of success.
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0263783 A1 (Messmer) in view of US 2014/0294963 A1 (Dorfman et al.) and US 6,797,483 B1 (Itoh et al.) as applied to claims 1, 2, 12, and 16-18 above, and further in view of US 6,168,941 (Liu et al.), applicant’s admissions, and US 2014/0242581 A1 (Johnson).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0263783 A1 (Messmer) in view of US 2014/0294963 A1 (Dorfman et al.) and US 6,797,483 B1 (Itoh et al.) as applied to claims 1, 2, 12, and 16-18 above, and further in view of US 2015/0010951 A1 (LaPointe et al.).
See above for the basis of the rejection as it pertains to the teachings of Messmer, Dorfman et al., and Itoh et al.

LaPointe et al., in paragraph [0220], teaches:
Magnetic particles coated with oligo (dT) are incubated with a cellular lysate or total RNA fraction. Because of the high surface-to-volume ratio of the beads, the mRNA rapidly binds to the oligo (dT). The magnetic beads are then isolated by placing the mixture in a magnetic field. This can be achieved by loading the cellular fraction onto a column on which the magnetic bead-mRNA complex is retained as long as the magnetic field is maintained. When the magnetic field is removed, the bound mRNA can be eluted from the beads.  (Emphasis added)

As is evidenced above, Messmer teaches the isolation of cells via their binding to magnetic beads that have an antagonist bound thereto.  LaPointe et al., teaches that magnetic beads, with a sequence/ligand for mRNA bound to the surface of magnetic beads, can be used to isolate mRNA from a lysate.  In view of this dual applicability of removing a component form a lysate via the specificity of the ligand on the magnetic particle, it would have been obvious to one of ordinary skill in the art at the time of the invention to have simply applied the “magnetic field” of LaPointe et al., to the lysate/magnetic bead complex of Messmer for to do so would have enabled one to selectively remove the cell and/or nuclear membrane from “a cellular lysate” and with it, the DNA of interest, which can be subsequently isolated from the immobilized nucleus.
In view of the well-developed state of the art, and the ability to use a common component, e.g., magnetic beads, to bind any of a variety of components in a cell lysate composition, said ordinary artisan would have been amply motivated to have used such known materials in known patterns, whereby a common feature, the binding of cell membrane to magnetic beads, serves to not only allow one to isolate a single cell from a mixture, but to also allow and enable one to subsequently remove the cell membrane fragments from solution via application of a magnetic field.
In view of the above analysis and in the absence of convincing evidence to the contrary, claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0263783 A1 (Messmer) in view of US 2014/0294963 A1 (Dorfman et al.) and US 6,797,483 B1 (Itoh et al.) as applied to claims 1, 2, 12, and 16-18 above, and further in view of US 2015/0010951 A1 (LaPointe et al.).

Conclusion
Objections and/or rejections which appeared in the prior Office action and which have not been repeated hereinabove have been withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751. The examiner can normally be reached Monday to Thursday, from 6:30 AM to 5 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bradley L. Sisson/Primary Examiner, Art Unit 1634